DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
The non-final office action dated 1/8/2021 failed to address Applicant’s claim amendments filed on 11/4/2020 in the AFCP 2.0. This action addresses this claim amendment and restarts the period for response.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 11/23/2020.
Claim 25 is amended.
Claims 7-8, 20, and 22-23 are cancelled.
Claims 1-6, 9-19, 21, and 24-27 are pending. 

Response to Arguments
Applicant’s arguments with respect to claim 1, 25, and 26 filed 11/23/2020 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-17, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen (EP 0022165 A1) in view of Lin (US 2007/0085245) and Langheld et al. (US 2014/0272256).
Regarding claim 1, Rosen discloses a method for forming a substantially uniform layer of a fiber-reinforced plastic material produced in a rotational molding process (abstract) comprising:
providing an aluminum mold in the shape of an elongated ovoid shape (Example 8; Page 12; equivalent to providing a rotatable casting mold) or a spherical shape (Example 7);
	introducing a mixture of treated glass fibers (equivalent to a second material) and polyethylene powder (equivalent to a first material) into the mold (Example 8; Page 12; equivalent to filling a first material and a second material in to the casting mold);
biaxially rotating the mold (Example 8; Page 12; equivalent to moving the casting mold containing the first material and the second material);
	charging the mold while rotating with an air convected oven at 360 °C for 22 minutes (Example 8, Page 13; equivalent to modifying at least one process parameter during the performance of one or more preceding steps) to produce a uniform layer of fiber reinforced plastic material (Page 14, line 2-11);
	and cooling the mold for 3 minutes (Example 8; Page 13).

	However, Rosen is silent as to placing at least one element into the casting mold that forms part of the three-dimensional composite object after step (a), (b) or (c), wherein the at least one element is selected from a group of multilayered panel, light-emitting element, an electronic component, and a stiffening element. 
Lin teaches that is it is well known in the art that a conventional toy ball is embedded with a circuit board so as to create a specific visual effect and/or give out sound and light (Paragraph 4) involving the steps of fixing the circuit board to a round ball mold, and then injecting plastic material or rubber into the ball mold to completely enclose the circuit board (Paragraph 4). 
	Langheld teaches a rotationally molded product and related apparatuses and methods (abstract), the method (Fig. 1; Paragraph 33) comprising: applying a first powder material in a specific mold region of the mold cavity (interpreted as a recess of the casting mold) at which a foreign object is to be located (S10), for example polyethylene (Paragraph 34), forming a pre-layer in the specific mold region (S12), the pre-layer constituting an external layer between the foreign object and the external surface of the finished product (Paragraph 35), placing the foreign object on a desired location of the pre-layer (S14; interpreted as inserting an electronic component into a recess of the casting mold) after a high percentage of the first powder material has exceeded the glass transition temperature (Paragraph 36), wherein the foreign object may include an electronic component (Paragraph 33), applying a second powder material to the edge and/or corners of the foreign object (S16), applying heat to the second powder material until it reaches the glass transition temperature to sufficiently lock the foreign object into place (S18), and loading a charge of powder material into the mold cavity, closing the mold, and rotating the mold (S20; Paragraph 38-39) and then loading a second charge of powder material into the mold to form an 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of forming a pre-layer, applying a foreign object in the form of an electronic device comprising a suitable potting material and a stiffening enclosure, and locking the foreign object, and then filling the mold and rotating the mold as in Langheld to the method of Rosen in order to obtain the predictable result of encapsulating the foreign object without requiring any physical mounting to hold the foreign object with allows the rotationally molded product to have no, minimal, or reduced cosmetic indication of the location of the foreign object (Langheld; Paragraph 31). Furthermore, one of ordinary skill in the art would be motivated to add the electronic device to the ball in order to create a specific visual effect and/or give out sound and light (Lin; Paragraph 4).
Regarding claim 2, modified Rosen discloses charging the mold while rotating with an air convected oven at 360 °C for 22 minutes (Example 8, Page 13) and cooling the mold for 3 minutes (Example 8; Page 13).
Regarding claim 3, modified Rosen discloses heating the fibers to a high temperature in the range of preferably 190°C to about 250°C (Page 8, bullet 1). 
Regarding claims 4-5 and 24
Regarding claim 10, modified Rosen discloses coating the fibers with a liquid peroxide (Page 8; see bullet 2), mixing the wetted fibers with a polyethylene powder, and introducing the mixture into a mold such that fibers were perfectly distributed throughout the whole wall thickness of the product (see Example 2 and 8). 
Regarding claim 11, modified Rosen discloses chopped glass fibers (Example 8). 
Regarding claim 12, modified Rosen discloses the fibers are subjected to the rotational molding process in lengths ranging from 3-12 mm and a mixture of major proportion of shorter fibers and a minor proportion of longer fibers within said range is especially preferred (Page 8a, line 18-22).
Regarding claim 13, modified Rosen discloses fibers can include organic fibers (Page 6, Paragraph 3; interpreted as natural fibers). 
Regarding claim 14, modified Rosen further discloses pretreating continuous fibers with a hot solution containing dissolved polyethylene and then chopping said coated fibers to desired lengths (Page 8a, line 6-11).
Regarding claim 15, modified Rosen discloses the first material is polyethylene (see Examples 7 and 8), which one of ordinary skill in the art would appreciate is a thermoplastic material.  
Regarding claim 16, modified Rosen discloses providing the polyethylene as a powder (Example 8; equivalent to a granular form). 
Regarding claim 17, modified Rosen discloses biaxially rotating the mold (Example 7 and 8; equivalent to rotatable casting about at least two axis). 
Regarding claim 21, modified Rosen discloses the spherical and ovoid shaped product molded (Example 7 and 8) capable of being used as a sports article. 
Claims 6, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen (EP 0022165 A1) in view of Lin (US 2007/0085245) and Langheld et al. (US 2014/0272256) as applied to claim 1 above, and further in view of Payne (US 6030557). 
Regarding claims 6, 9, and 18, modified Rosen discloses the method as discussed above with respect to claim 1, wherein the mold biaxially rotated (Example 8; Page 12);
However, modified Rosen does not explicitly teach wherein the at least one process parameter is a deflection of the casting mold in the case of a swivel movement, the deflection or an angle of rotation is 
Payne discloses a method of continuously forming an integrally molded structure in a multiaxis rotational molding operation including rotating a mold assembly about at least three axes (abstract) comprising a multiaxis rotational molding apparatus (11), including an arm member (20) and a transverse supporting member (23) held together by rotatable connection (29; Fig. 2) having a swivel coupling (30) which advantageously may include one or more pivotal connections along its length (Column 4, line 7-11), wherein the rotation of each mold assembly about is longitudinal axis and rotational movement of the mold assembly about rotatable connection perpendicular to the longitudinal axis are started while each polymerizable mixture is transferred into the cavity, the double axis rotation movement and any arcuate movement are continued to complete the flow of the mixtures over all areas being covered, and all movements are controlled within the parameters stored in the memory (Column 5, line 53-62), wherein the movements provided can be a rocking motion (Column 5, lines 62-66) the rotational movements being preselected to form said integrally molded structure of said first and second resins (Claim 1; interpreted as a deflection of the casting mold based on a material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have attached the mold modified Rosen to a rotatable connection having a swivel coupling configured perpendicular to a longitudinal axis as in Payne and applied the known method of preselecting a rotational movement as in Payne in order to achieve predictable results of complete flow of the mixtures over all areas being covered (Payne; Column 5, line 53-62) with the benefit of providing an inexpensive means for the production of the uniform high quality products efficiently by with minimum supervision (Payne; Column 2, lines 1-4).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen (EP 0022165 A1) in view of Lin (US 2007/0085245) and Langheld et al. (US 2014/0272256) as applied to claim 1 above, and further in view of Crane (US 4169594 A).
Regarding claim 19, modified Rosen discloses the method as discussed above with respect to claim 1. Rosen further discloses that the layer forming plastic material may be any layer-forming thermoplastic resin material (Page 6, Paragraph 2). 

	Crane teaches a laminated material suitable for use in inflatable playballs (abstract) comprising an outer layer (1) of a first material (Column 2, line 4-5) and an inner layer (2) formed of two materials such that one material of the inner layer has a tensile strength greater than the material of the first layer in order to form a lattice (3) and the other material of the inner layer fills in the lattice structure and has a substantial surface area in contact with the first layer to obtain a good bond (4; Column 2, line 5-12), first forming a PVC mixture and charging to the mold (Column 3, line 8-20) closing the mold and rotating the mold to distribute the powder over the internal mold surface (Column 3, line 22-25), opening the mold and charging the PVC/nylon mixture in the mold (Column 3, line 26-28), and then continuing to heat and rotate the mold (Column 3, line 28-30) and then cooling and removing the product (Column 3, line 30-31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of first injecting a PVC mixture and rotating the mold, second opening the mold, third charging a second PVC/nylon mixture, and fourth heating and rotating the mold as in Crane to the method of modified Rosen to achieve the predictable result of forming a ball with an outer layer and an inner layer (Crane; abstract) such that the inner layer forms a lattice structure which is complete with substantially no voids containing air to provide maximum tensile strength, impact resistance, and good air retention properties (Column 4, line 16-20).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen (EP 0022165 A1) in view of Swabey (US 2010/0323172).
Regarding claim 25, Rosen discloses a method for forming a substantially uniform layer of a fiber-reinforced plastic material produced in a rotational molding process (abstract) comprising:
providing an aluminum mold in the shape of an elongated ovoid shape (Example 8; Page 12; equivalent to providing a rotatable casting mold) or a spherical shape (Example 7);
	introducing a mixture of treated glass fibers (equivalent to a second material) and polyethylene powder (equivalent to a first material) into the mold (Example 8; Page 12; equivalent to filling a first material and a second material in to the casting mold);

	charging the mold while rotating with an air convected oven at 360 °C for 22 minutes (Example 8, Page 13; equivalent to modifying at least one process parameter during the performance of one or more preceding steps) to produce a uniform layer of fiber reinforced plastic material (Page 14, line 2-11);
	and cooling the mold for 3 minutes (Example 8; Page 13).
	Regarding the claim limitation “wherein the three-dimensional composite object is selected from a group of a bladder for a ball, a ball, a shin guard, and a shoe,” Rosen discloses that the molded object can be ovoid or spherical in shape (see Examples 7 and 8). The instant specification describes that a round casting mold (11) is suitable for the manufacture of a bladder for a soccer ball (Paragraph 61) and can have a mechanical post-processing steps (Paragraph 87). Since claim 1 neither positively recites the structure of a ball or ball bladder nor recites any post-processing steps for forming the ball or ball bladder, the spherical or ovoid shaped molded object is considered to be a ball and/or ball bladder. 
	However, Rosen is silent as to inserting an electronic component or light-emitting element in a recess in a wall of the casting mold after step after step (a), (b) or (c), wherein the electronic component or light-emitting element forms part of the three-dimensional composite object.
 	McClellan teaches a method for rotationally molding an article with a vulnerable insert (abstract) wherein the vulnerable inserts include a wide variety of inserts such as electronic components (Column 2, line 30-33), the method comprises securing the insert (26) using a self-securing device (36), the securing device has a groove (38; Fig. 2) which mates with a tongue (42) projecting from an inner side wall (34) of the mold bottom (30), wherein when the vulnerable insert is situated firmly in place within the mold bottom side wall a polymer may be injected to the mold (Column 5, line 7-27).
Lin teaches that is it is well known in the art that a conventional toy ball is embedded with a circuit board so as to create a specific visual effect and/or give out sound and light (Paragraph 4) involving the steps of fixing the circuit board to a round ball mold, and then injecting plastic material or rubber into the ball mold to completely enclose the circuit board (Paragraph 4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the vulnerable insert in the form of an electronic component and self-. 
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen (EP 0022165 A1) in view of Swabey (US 2010/0323172).
Regarding claim 26, Rosen discloses a method for forming a substantially uniform layer of a fiber-reinforced plastic material produced in a rotational molding process (abstract) comprising:
providing an aluminum mold in the shape of an elongated ovoid shape (Example 8; Page 12; equivalent to providing a rotatable casting mold) or a spherical shape (Example 7);
	introducing a mixture of treated glass fibers (equivalent to a second material) and polyethylene powder (equivalent to a first material being a polymer material) into the mold (Example 8; Page 12; equivalent to filling a first material and a second material in to the casting mold);
biaxially rotating the mold (Example 8; Page 12; equivalent to moving the casting mold containing the first material and the second material);
	charging the mold while rotating with an air convected oven at 360 °C for 22 minutes (Example 8, Page 13; equivalent to modifying at least one process parameter during the performance of one or more preceding steps) to produce a uniform layer of fiber reinforced plastic material (Page 14, line 2-11);
	and cooling the mold for 3 minutes (Example 8; Page 13).
	Regarding the claim limitation “wherein the three-dimensional composite object is selected from a group of a bladder for a ball, a ball, a shin guard, and a shoe,” Rosen discloses that the molded object can be ovoid or spherical in shape (see Examples 7 and 8). The instant specification describes that a round casting mold (11) is suitable for the manufacture of a bladder for a soccer ball (Paragraph 61) and can have a mechanical post-processing steps (Paragraph 87). Since claim 26 neither positively recites the structure of a ball or ball bladder nor recites any post-processing steps for forming the ball or ball bladder, the spherical or ovoid shaped molded object is considered to be a ball and/or ball bladder. 

	Swabey teaches a rotomolding process for applying labels to a rotomolded part (abstract) comprising providing a label including a cover stock covering a graphics sheet with a lamination layer between the graphics sheet and cover stock (Paragraph 36; interpreted as a multilayered panel), applying and adhering the label against a mold surface (Paragraph 39-40), and then charging the mold with a rotomoldable plastic, preferably polyethylene (Paragraph 40), and then cooling the polymer such that the cover stock releases from the mold (Paragraph 40; interpreted as the multilayered panel becomes part of the manufactured composite object and arranged on an outer surface of the object).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the label of Swabey to the surface of the mold of Rosen before introducing the moldable material in order to apply the label to the surface of a molded article (see Swabey; Paragraph 40). One of ordinary skill in the art would appreciate that the addition of the label is beneficial because it adds decals and graphics to the surface of the article (see Swabey; Paragraph 2) thereby improving the appearance of the article. Furthermore, the label of Swabey has the added benefit of the cover stock which protects the graphics of the label and adheres the label to the mold surface prior to molding operations (Swabey; Paragraph 33). 
Regarding claim 27, modified Rosen discloses applying the label and then charging the mold with plastic (Swabey; Paragraph 40). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stevenson (US 2003/0051799) teaches incorporating printed electrical circuits in the surface of a polyolefin part manufactured by rotational molding (see abstract).
Abrams (US 6929771) teaches a method of securing a flocked transfer in a cavity of a mold (see Fig. 1) and molding the article such that the transfer is embedded in a surface of the article (abstract), wherein the molding process can be rotational molding (see claim 37). 

























Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743